internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-100498-99 cc dom p si date date legend company state d1 d2 d3 d4 d5 shareholder shareholder trust trust beneficiary beneficiary y plr-100498-99 z other shareholders plr-100498-99 dear this letter responds to a letter dated date and subsequent correspondence by your authorized representative on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated under the laws of state on d1 and elected to be an s_corporation on d2 on d3 shareholder a shareholder of company died pursuant to the terms of his grantor_trust upon his plr-100498-99 death y shares of company stock were transferred to trust on d4 company represents that the trust satisfies all of the requirements under sec_1361 to be a qualified_subchapter_s_trust qsst however because of a mistake by company's attorneys and accountants beneficiary the current income_beneficiary of the trust did not timely file a qsst election as required by sec_1361 company and beneficiary represent that at all times since d4 beneficiary has treated trust as if it were a qsst on d5 shareholder another shareholder of company transferred z shares of company stock to trust shareholder subsequently transferred additional shares to trust at the time of the transfers shareholder believed that trust was a grantor_trust and therefore an eligible shareholder of an s_corporation however company subsequently discovered that trust was not a grantor_trust and therefore it was necessary for the beneficiary of trust to file a qsst election to be an eligible shareholder because company did not discover that a qsst election needed to be filed for trust until after the filing deadline the qsst election was not timely filed company represents that trust satisfied all of the requirements under sec_1361 to be a qsst upon discovering that trust was not a grantor_trust beneficiary filed amended returns consistent with the treatment of trust as a qsst company recently discovered that no qsst elections had been filed for trust and trust and that its s election had terminated within a reasonable_time after its discovery company has taken steps to correct the aforementioned mistakes both beneficiary and beneficiary the current income_beneficiary of trust have filed qsst elections company represents that all of its shareholders have filed their returns in a manner consistent with company's treatment as an s_corporation and that the failure_to_file timely qsst elections was not for a tax_avoidance purpose company and its shareholders the other shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of company as an s_corporation law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder for purposes of sec_1361 sec_1361 provides that in the case of a qsst with respect to which a plr-100498-99 beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or the beneficiary's legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 may be effective up to days and two months before the date of the election sec_1362 provides than an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts submitted and the representations made we conclude that company's s_corporation_election terminated as a result of the beneficiaries of trust and trust failing to timely file qsst elections we also conclude that the termination was inadvertent under sec_1362 therefore under sec_1362 company will be treated as an s_corporation from d2 and thereafter provided that the qsst elections filed by the beneficiaries were validly filed and that company's s_corporation_election is valid and is not otherwise terminated under sec_1362 accordingly all shareholders of company must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 during the termination period trust and trust will be treated as if they were qssts if company the trusts and their beneficiaries or any of company's shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding whether plr-100498-99 company is otherwise qualified to be an s_corporation or whether the trusts are valid qssts this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
